DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 03/17/2022 have been received and entered into the case record.
Claims 1-20 are pending in the application.
Claims 1, 8, 10, and 12 are amended.
Claims 15-19 are withdrawn from consideration as being drawn to a nonelected invention.
Claims 1-14 and 20 are examined on the merits.

Claim Interpretation
“Cell columns” was previously interpreted as a broadest reasonable interpretation of generally culturing cells. In light of arguments and amendments made, cell columns are now interpreted as aggregates or colonies of cells.
For the purpose of examination, claims 8-13 are interpreted as differentiated cells from the MSCs isolated from the chorionic villous expressing these respective cell markers and not the mesenchymal stem cells themselves. This is supported by the specification [para. 0018-019, 0029-30].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. product of nature) without significantly more. 

Cells are considered a product of nature. A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 
Step 1: Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
Step 2A: 
Prong one: Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. ; and
Prong two: Whether the additional elements integrate the exception into a practical application? Does the additional element apply, rely or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception?
Step 2B: Does the claim as a whole recite something significantly different than the judicial exception(s)?

In the instant application,
	With respect to step 1, the claimed invention is directed to a product (i.e. cell culture comprising cells).
	With respect to step 2A prong one, the claimed invention recites cells which maintain a potential to differentiate to derivative of multiple progenitor cell types which is a product of nature.
With respect to prong two of the analysis, the claimed invention further recites limitations concerning cell markers expressed on the cell such as CD133, CD73, and CD90 while being negative for 
With respect to step 2B, the claim as a whole does not recite something significantly different than the judicial exception as Semenov (2010. American Journal of Obstetrics and Gynecology 202:193.e1-13) teaches mesenchymal stem cells which express cell markers such as CD133, CD73, and CD90 while being negative for HLA-DR and CD34 (p. e8, e11) and additionally, as discussed in the 103 rejections below, Kusuma et al. and Abumaree et al. teach every step claimed in obtaining the cell population from “cultured columns” and therefore inherently teach cultured columns. Thus these limitations do not recite something significantly more.
Therefore claim 1 and the claims which depend on claim 1 is rejected as being directed to a judicial reception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purpose of examination, this term is interpreted by its broadest reasonable interpretation in that the cells are contained in aggregates or colonies

Claims 9, 11, and 13 depend on currently amended claims 8, 10, and 12 which are directed towards differentiated mesenchymal stem cells having the various claimed markers. Claims 9, 11 and 13 recite the mesenchymal cells of claim [8, 10, or 12] wherein the markers are further specified, this renders the claims indefinite and unclear to one of ordinary skill in the art. It is unclear if the markers are directed towards the MSCs themselves or the cells derived from MSC differentiation. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claims 8-13 do not further limit the mesenchymal stem cells of Claim 1. As recited claims 8-13 are directed towards claiming different products than that of claim 1, failing to limit the claim on which they depend.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 3-7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abumaree2 (2013. Stem Cell Rev and Rep 9:16-31)
Regarding claim 1, Abumaree2 teaches obtaining MSCs from chorionic villi which were differentiated into adipocytes, osteocytes and chondrocytes (i.e. potential to differentiate to derivatives of multiple progenitor types (Abstract, 1st column). The product-by process limitation of harvesting from cultured columns does not provide patentable weight in determining patentability as it does not provide structure to the MSCs.
Regarding claims 3-7, Abumaree2 teaches the MSCs from the chorionic villi inherently expressed CD90, CD73, CD105, CD146, CD166 and HLA-ABC but not CD14, CD19, CD40, CD45, CD80, CD83, CD86 and HLA-DR (Abstract, 2nd column).
Regarding claim 14, as the cells of Abumaree2 are isolated from the same source and express markers of MSCs, they are considered the same as the claimed cells, and thus would inherently have positive expression of oligodendrocyte progenitor cell markers, neural stem cell markers, and insulin producing progenitor cell markers.  
Therefore the invention is anticipated by Abumaree2.



Claims 1, 8-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Portmann-Lanz (2010. American Journal of Obstetrics and Gynecology 202:294.e1-11) as evidenced by Portmann-Lanz2 (Am J Obstet Gynecol 2006;194:664-73)
Regarding claim 1, Portmann-Lanz teaches obtaining MSCs from chorionic villi which were differentiated into neurons, oligodendrocytes and astrocytes  (i.e. potential to differentiate to derivatives of multiple progenitor types (Abstract, 1st column). The product-by process limitation of harvesting from cultured columns does not provide patentable weight in determining patentability as it does not provide structure to the MSCs. because 
Regarding claims 3-7, Portmann-Lanz teaches the MSCs from the chorionic villi were previously characterized in Portmann-Lanz2 (reference 13 of Portmann-Lanz) as positive for CD166, CD105, CD90, CD73, CD49e, CD44, CD29, CD13, MHC I; negative for CD14, CD34, CD45, MHC II/HLA-DR) (Portmann-Lanz2; Abstract).
Regarding claim 8 and 9 Portmann-Lanz teaches that the MSCs were differentiated into neuronal cell types and that the first trimester villous MSCs expressed nestin (Figure 3F; p.294e.3 Isolation and culture of placenta-derived stem cells).
Regarding claim 14, as the cells of Portmann-Lanz are isolated from the same source and express markers of MSCs, they are considered the same as the claimed cells, and thus would inherently have positive expression of oligodendrocyte progenitor cell markers, neural stem cell markers, and insulin producing progenitor cell markers.  
Therefore the invention is anticipated by Portmann-Lanz.


Claims 1, 2-7, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parolini et al. (2014. Perinatal Stem Cells,141-157)
endodermal (pancreatic) lineage yielded cells with an enlarged cytoplasm with the expression of peptide C (~30 %) and PDX-1 (20 %) (p. 152). The product-by process limitation of harvesting from cultured columns does not provide patentable weight in determining patentability as it does not provide structure to the MSCs. 
Regarding claims 3-7, Parolini et al.  teaches the MSCs from the chorionic villi express  CD73 and CD90, and absence of CD34 and MHC class II (HLA-DR) (p. 147, last paragraph)
Regarding claim 12 and 13, Parolini et al. teaches that the cells were differentiated and expressed beta-cell phenotypes such as c-peptide and pdx-1 (p. 152).
Regarding claim 14, as the cells of Parolini et al. are isolated from the same source and express markers of MSCs, they are considered the same as the claimed cells, and thus would inherently have positive expression of oligodendrocyte progenitor cell markers, neural stem cell markers, and insulin producing progenitor cell markers.  
Therefore the invention is anticipated by Parolini et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Regarding claims 1 and 20, Kusuma et al. teaches a method of producing human placental mesenchymal stem cells comprising dissecting out the decidua basalis with chorionic villous tissue and digesting the tissues with trypsin and DNase 1 (p. 313). Kusuma et al. then inactivates the trypsin with FBS (p. 313) as there is nothing else added alongside the FBS, it is interpreted that the FBS is 100% FBS and centrifuged. The cell pellet is then suspended in MEM with 10% FBS (i.e. supplemented) with penicillin, streptomycin and glutamine (p. 313). These cells are then passaged, harvested and replated (i.e. subcultured) (p. 313). Kusuma et al. only teaches MEM with FBS supplementation and does not teach DMEM with FBS supplementation.
	Abumaree et al. teaches a method of producing MSCs from placental tissue via harvesting the placenta, removing the maternal decidua, cutting up the chorionic villi from the fetal portion incubated with 2.5 % trypsin diluted in DMEM-F12 medium containing DNase with 100 μg/ml streptomycin and 100 U/l penicillin. Tissues were then washed thoroughly with PBS and allowed to adhere to the plastic in six well plates. Then, DMEM-F12 medium containing 10 % FBS and streptomycin and penicillin were added. On day 14, the tissues were removed and cells migrated out from the cut ends of the tissues were harvested (p. 622).
	It would be obvious to one of ordinary skill in the art to substitute the MEM supplemented with FBS as taught by Kusuma et al. with the DMEM supplemented with FBS as taught by Abumaree et al. with a reasonable expectation of success. As both DMEM and MEM supplemented with FBS are known culture media for culturing and passaging placental derived mesenchymal stem cells utilized as taught by both Kusuma et al. and Abumaree et al. they are known equivalents. Thus substituting DMEM for the MEM would be substituting known equivalents for the same known purpose of culturing and passaging placental derived mesenchymal stem cells. Furthermore, it would be obvious to utilize DMEM supplemented with FBS as Abumaree et al. is directed towards a process of obtaining MSCs from villous 
Regarding claims 4-7, Abumaree2 teaches the MSCs from the chorionic villi inherently expressed CD44, CD90, CD105, CD146, CD166 and HLA-ABC but not CD14, CD19, CD40, CD45, CD80, CD83, CD86 and HLA-DR (Abstract, 2nd column).
	Therefore the invention would be obvious to one of ordinary skill in the art.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al. (supra) as evidenced by Abumbaree2 (supra) in view of Abumaree et al. (supra) as applied to claims 1-7 and 20, and in further view of Portmann-Lanz (2010. American Journal of Obstetrics and Gynecology 202:294.e1-11)
As discussed in the above 103 rejection, Kusuma et al., Semenov et al., and Abumaree et al. provide teachings for obtaining MSCs from placental tissue via digesting villous tissue with DNase and trypsin, cultivating the tissue with 100% FBS and then DMEM with FBS supplementation with antibiotic-antimycotics and growing those cells before sub-culturing them. 
Portmann-Lanz teaches a method of isolating chorionic villi MSC and culturing them to produce neural cells (Abstract). The first trimester villous MSCs expressed nestin (Figure 3F; p.294e.3 Isolation and culture of placenta-derived stem cells.)
It would be obvious to one of ordinary skill in the art that the MSCs obtained from the method of Kusuma et al., Abumaree2 an Abumaree et al. would express nestin when differentiated as taught by Portmann-Lanz with a reasonable expectation of success. An artisan would be motivated to induce neural  These cells are immune privileged and their propagation is not challenged by ethical concerns. (p. 294.e3, 2nd column; p.294e10, last column).
Therefore the invention would be prima facie obvious to one of ordinary skill in the art. 


Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al. (supra) as evidenced by Abumbaree2 (supra) in view of Abumaree et al. (supra) and Portmann-Lanz (supra) as applied to claims 1-7 and 20, and in further view of Kenna et al. (Cell Cycle 8:7, 1069-1079; 1 April 2009) 
As discussed in the above 103 rejection, Kusuma et al., and Abumaree et al. provide teachings for obtaining MSCs from placental tissue via digesting villous tissue with DNase and trypsin, cultivating the tissue with 100% FBS and then DMEM with FBS supplementation with antibiotic-antimycotics and growing those cells before sub-culturing them. Portmann-Lanz et al. further makes obvious that the MSCs can be differentiated to express neural progenitor markers such as nestin.
Regarding claims 10 and 11, these references does not specifically teach that the MSCs once differentiated express oligodendrocyte progenitor cell markers such as O4 and Oligo2.
Kennea et al. teaches that MSCs can be differentiated to oligodendrocyte phenotypes which express Olig2 by exposure to oligodendrocyte differentiation medium (ODM) (Figure 1, p. 1075, 5th paragraph).
It would be obvious to obtain MSCs from placenta from the chorionic villi which replicate in vitro and have a differentiation capacity towards endothelial, stem cell and neural lineages as taught by Abumaree2, Abumaree et al., and Portmann-Lanz would be capable of expression of oligodendrocyte progenitor cell markers such as O4 when differentiated as taught by Kennea et al. with a reasonable expectation of success.  An artisan would be motivated to obtain cells derived from MSCs from the chorionic villous expressing O4 and oligodendrocyte as oligodendrocyte replacement would be essential 
Therefore, the invention would have been prima facie obvious to one of ordinary skill in the art.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al. (supra) as evidenced by Abumaree2 (supra) in view of Abumaree et al.(supra), Portmann-Lanz (supra) and Kennea et al. (supra) as applied to claims 10 and 11 above, and in further view of Parolini et al. (2014. Perinatal Stem Cells,141-157)
As discussed in the above 103 rejection, Kusuma et al., Abumaree2 and Abumaree et al. provide teachings for obtaining MSCs from placental tissue via digesting villous tissue with DNase and trypsin, cultivating the tissue with 100% FBS and then DMEM with FBS supplementation with antibiotic-antimycotics and growing those cells before sub-culturing them. These cells inherently have the ability to differentiate into various cell types, Kennea et al. makes obvious derived cells expressing oligodendrocyte cell marker O4 derived from MSCs, and Portmann-Lanz makes obvious derived cells expressing neural progenitor cell marker, nestin.
Regarding claims 12-14, these references do not specifically teach that the MSCs express insulin-producing progenitor cell markers such as c-peptide or PDX-1.
Parolini et al. teaches that MSCs can be isolated from chorionic villi wherein the tissue is treated with trypsin and DNase (p. 148, p. 150). vCTC SSEA4-positive cells with multipotent differentiation capacity once differentiated towards endodermal (pancreatic) lineage yielded cells with an enlarged cytoplasm with the expression of peptide C (~30 %) and PDX-1 (20 %) (p. 152). 
It would be obvious to obtain MSCs from placenta from the chorionic villi which replicate in vitro and have a differentiation capacity towards endothelial, stem cell and neural lineages with various cell markers to indicate said lineages as taught by Kusuma et al., Abumaree2, Abumaree et al., Portmann-Lanz, and Kennea et al. with expression of insulin producing progenitor cell markers such as peptide c or 
Therefore the invention would be obvious to one of ordinary skill in the art.


Response to Arguments
Applicant’s arguments filed 03/17/2022 in light of the amendments made have been fully considered. The previously set forth 112(b) rejections have been withdrawn regarding claims 8-13, however the 112(b) rejections have been modified to address the amendments made. The 102 rejection has been withdrawn and a new 102 rejection has been made. 
Additionally, the previously set forth 101 rejection and 103 rejections have also been modified in light of the amendments made.
Regarding the 101, Applicant argues that because the cells are obtained from harvested cultured columns, they are physiologically different than those found in nature.
Examiner states that as currently claimed, the cells are not physiologically different than those found in nature, nor has Applicant pointed out in the disclosure the specific characteristics in which the cells obtained are physiologically different than their naturally occurring counterparts. Furthermore, product-by process limitations do not structurally limit the cells.
Applicant’s arguments concerning the utilization of references Semenov and Kusuma in the previously set forth 103 rejections have been considered and are not persuasive. 
Applicant argues that Semenov nor Kusuma teach placental villous derived mesenchymal stem cells which have been harvested from cultured columns nor the step of growing the digest into columns. 
	While the references do not explicitly teach cultured columns, the present application nor Applicant’s arguments have not addressed the indefiniteness of the term cell column or cultured column. The specification does not provide a definition and thus examiner has interpreted the column limitation to be an aggregate of cells. Furthermore, regarding the limitation of physiologically different cells being obtained from these cell columns, the cells have not been claimed in such a way to distinguish their physiology from those found in nature. Additionally, every step in the method claimed in claim 20 is addressed and the specification specifically discloses in para. 0024 that “steps in the procedure include: 1) enzymatic digestion of placental villous tissue with trypsin and DNase; and 2) cultivation of digested microvilli with 100% fetal bovine serum (FBS) followed by Dulbecco's Modified Eagle Medium (DMEM) supplemented with fetal bovine serum, and antibiotic- antimycotic solution. Stromal cell columns start to grow in 2-3 days after seeding and cells can be sub cultured in 10-14 days.” Thus the cells obtained with a reasonable expectation of success would be the same as those claimed and “cell columns” would be inherently formed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632